Reasons for Allowance
1.	Claims 1-18 and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device including an optical fingerprint sensor. The closet prior arts, Jones (US 20170220844 A1), Bok (US 20180089485 A1), and Kekas (US 20080218862 A1), in combination, discloses an integrated photo-sensing detection display substrate, comprising: a base substrate; a plurality of light emitting elements on the base substrate and configured to emit light, a portion of the light being totally reflected by a surface thereby forming totally reflected light; an addressable grating layer on a side of the base substrate away from the plurality of light emitting elements, and comprising a plurality of individually addressable grating regions, light redirection respectively in the plurality of individually addressable grating  regions being independently controllable; a photosensor on a side of the addressable grating layer away from the base substrate and configured to detect light transmitted from one or more of the plurality of individually addressable grating  regions, thereby detecting fingerprint information; and a pixel definition layer defining a plurality of subpixel apertures; wherein the integrated photo-sensing detection display substrate has a subpixel region and an inter-subpixel region; the integrated photo-sensing detection display substrate further comprises a light shielding layer between the plurality of light emitting elements and the base substrate configured to block at least a portion of diffusedly reflected light from passing through, the light shielding layer having a light path aperture in the inter-subpixel region allowing at least a portion of the totally reflected light to pass through thereby forming a signal-enriched light beam; Page 2 of 16Appl. No. 16/626,779Office Action mailed March 17, 2022 the addressable grating layer is configured to redirect the signal-enriched light beam thereby forming a redirected  light beam; the photosensor is configured to detect the redirected  light beam, thereby detecting fingerprint information; the integrated photo-sensing detection display substrate comprises an inter- subpixel aperture in the inter-subpixel region and extending through the pixel definition layer, allowing at least a portion of the totally reflected light to pass through sequentially the inter- subpixel aperture and the light path aperture, the pixel definition layer being absent in the inter- subpixel aperture. However, the closet prior arts of record fail to teach the inter-subpixel aperture is smaller than the light path aperture; and the inter-subpixel aperture forms a continuous network extending throughout an entirety of the integrated photo-sensing detection display substrate.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691